Title: To Alexander Hamilton from James McHenry, 20 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department September 20th. 1799
          
          Having received information that a number of Cockades and Eagles have been received into the public store I this morning gave orders for a full supply to be forwarded for the Ninth Tenth Eleventh Twelfth and Sixteenth regiments, and shall immediately direct those for the other Regiments to be sent to them respectively—
          I am Sir with great respect Your obed. Servant
          
            James McHenry
          
          Major Genl. Alexr Hamilton
        